DENY and Opinion Filed March 3, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00093-CV

         IN RE ASPEN HEIGHTS CONSTRUCTION, LLC, Relator

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-15745

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg
      In this original proceeding, relator challenges the trial court’s January 31,

2022 contempt order. Entitlement to mandamus relief requires relator to show that

the trial court has clearly abused its discretion and that relator has no adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      Based on the record before us, we conclude relator has not shown its

entitlement to the relief requested. See In re Rowes, No. 05-14-00606-CV, 2014 WL

2452723, at *1 (Tex. App.—Dallas May 30, 2014, orig. proceeding) (mem. op.) (“A

court cannot grant mandamus relief unless the error was raised in the trial court.”).
Accordingly, we deny the petition for writ of mandamus. We also lift the stay issued

by our February 7, 2022 order.

                                          /Ken Molberg/
                                          KEN MOLBERG
220093f.p05                               JUSTICE




                                        –2–